Citation Nr: 9927378	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Basic eligibility for nonservice-connected pension benefits, 
by reason of service requirements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active duty from July 1960 to July 1964.  

The Board notes that an appeal was not perfected with respect 
to the issue of entitlement to service connection for Post 
Traumatic Stress Disorder (PTSD) because the appellant's 
substantive appeal, dated November 1998, specifically 
indicated he did not wish to continue his appeal of that 
issue; rather he addressed exclusively the issue of 
entitlement to nonservice-connected pension benefits.  With 
regard to the pension issue, the Board finds that as the 
appellant did submit a timely notice of disagreement in 
October 1998, the issue is in "appellate status" and must 
be remanded to the RO.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  


REMAND

The Board finds that the appellant did file a timely notice 
of disagreement with the RO's September 1998 decision that 
denied his claim for entitlement to nonservice-connected 
pension benefits.  However, to date, the RO has not issued a 
Statement of the Case (SOC) to provide notification of laws 
and regulations pertaining to this issue.  

Therefore, this case is remanded to the RO for the following 
action:

The appellant should be furnished a 
statement of the case as to the issue of 
basic eligibility for nonservice-
connected pension benefits on account of 
service requirements, and given the 
opportunity to respond thereto.  
38 C.F.R. § 20.200 (1998); Manlincon v. 
West, 12 Vet. App. 238 (1999), See also 
Fenderson v. West, 12 Vet. App. 119, 
(1999).  

In this respect the Board reminds the veteran that it may 
ultimately exercise appellate jurisdiction only when there 
has been a timely presentation of a notice of disagreement, 
and the perfecting of an appeal with the submission of a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
Roy v. Brown, 5 Vet. App. 554 (1993).  See also Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996) (It is a well established 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated.); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-31 
(1990).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











